DETAILED ACTION
Applicant’s Application filed on August 30, 2021 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddam (US 2015/0382282 A1) in view of Gupta (US 2014/0040504 A1).

With respect to claim 1, Siddam teaches A method for dynamic access network selection by a user equipment based on information, the method comprising: 
determining, by a network discovery function, information (the ANDSF server 160 register for location information updates for the UE 110 from the MME 141 or possibly from the HSS 142; the ANDSF server 160 also or alternatively obtain location information from another network entity such as an entity that estimates user location with reasonable accuracy, para. 0029); 
generating, by the network discovery function, one or more access network policies for the user equipment based on the information (the ANDSF server receive location information for the UE from an HSS or an MME in the LTE EPC; the ANDSF server then generates (402) a policy based on the location information received for the UE, para. 0043); and 
transmitting, by the network discovery function, the one or more access network policies to the user equipment such that, based on the one or more access network policies, the user equipment is to select one or more of an access network from a plurality of access networks available to the user equipment for the user equipment to connect to and which access network from the plurality of access networks to route particular data flows (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).
Siddam does not explicitly teach
application orchestration information in an edge cloud system, 
application orchestration information describing placement of instances of one or more applications in the edge cloud system; 
However, Gupta teaches
application orchestration information in an edge cloud system (determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156), 
application orchestration information describing placement of instances of one or more applications in the edge cloud system (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023); 
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 2, Siddam teaches The method of claim 1, further comprising: 
transmitting, by the network discovery function, an information request to an interface of a central data center of the edge cloud system (the ANDSF server 160 register for location information updates for the UE 110 from the MME 141 or possibly from the HSS 142; the ANDSF server 160 also or alternatively obtain location information from another network entity such as an entity that estimates user location with reasonable accuracy, para. 0029), 
wherein the information is transmitted to the network discovery function in response to the information request (the ANDSF server receive location information for the UE from an HSS or an MME in the LTE EPC, para. 0043), and 
Further, Gupta teaches information is application orchestration information (determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156),
wherein the application orchestration information request includes an identifier of an application such that the application orchestration information includes identifiers of each data center in the edge cloud system in which an instance of the application is placed (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 3, Siddam teaches The method of claim 2, wherein the application orchestration information request is a subscription request such that the interface of the central data center is to provide additional information after updates to the information are detected (the ANDSF server subscribe to location updates of the UE from an HSS, an MME or both, para. 0043).
And Further, Gupta teaches information is application orchestration information (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 4, Siddam teaches The method of claim 3, further comprising: 
storing, by the network discovery function, a set of access network policies, including the one or more access network policies, in a repository (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); 
receiving, by the network discovery function, an access network policy request from the user equipment (the ANDSF client 115 sends a message to the ANDSF server 160 requesting that access network policies be provided, para. 0028); and 
querying, by the network discovery function, the set of access network policies in the repository based on the access network policy request from the user equipment to locate the one or more access network policies, wherein the one or more access network policies are associated with the user equipment (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038), and 
wherein the network discovery function transmits the one or more access network policies to the user equipment in response to querying the repository (sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).

With respect to claim 5, Siddam in view of Gupta teaches The method of claim 4 as described above, 
Furthermore, Gupta teaches wherein the set of access network policies includes one or more of an inter-system mobility policy and an inter-system routing policy (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 6, Siddam teaches The method of claim 4, further comprising: 
receiving, by the network discovery function, additional information corresponding to updates in the edge cloud system (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); 
updating, by the network discovery function, the set of access network policies in the repository based on updates to the edge cloud system to produce an updated set of one or more access network policies (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); and 
transmitting, by the network discovery function, an access network policy from the updated set of access network policies to the user equipment such that, based on the access network policy from the updated set of access network policies, the user equipment is to select one or more of an access network from the plurality of access networks available to the user equipment for the user equipment to connect to and which access network from the plurality of access networks to route particular data flows (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038; sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).
Furthermore, Gupta teaches information is application orchestration information (determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 7, Siddam teaches The method of claim 6, wherein the network discovery function is an Access Network Discovery and Selection Function (ANDSF) server (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).

With respect to claim 8, Siddam teaches A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor of a network discovery function server in an edge cloud system (the processor 320 is any hardware device capable of executing instructions stored in memory 330 or storage 360, para. 034), will cause said processor to perform operations comprising: 
determining information (the ANDSF server 160 register for location information updates for the UE 110 from the MME 141 or possibly from the HSS 142; the ANDSF server 160 also or alternatively obtain location information from another network entity such as an entity that estimates user location with reasonable accuracy, para. 0029); 
generating one or more access network policies for a user equipment based on the information (the ANDSF server receive location information for the UE from an HSS or an MME in the LTE EPC; the ANDSF server then generates (402) a policy based on the location information received for the UE, para. 0043); and 
transmitting the one or more access network policies to the user equipment such that, based on the one or more access network policies, the user equipment is to select one or more of an access network from a plurality of access networks available to the user equipment for the user equipment to connect to and which access network from the plurality of access networks to route particular data flows (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).
Siddam does not explicitly teach
application orchestration information describing placement of instances of one or more applications in the edge cloud system; 
However, Gupta teaches
application orchestration information describing placement of instances of one or more applications in the edge cloud system (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023); 
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the medium of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 9, Siddam teaches The non-transitory machine-readable storage medium of claim 8, wherein the operations further comprise: 
transmitting an information request to an interface of a central data center of the edge cloud system (the ANDSF server 160 register for location information updates for the UE 110 from the MME 141 or possibly from the HSS 142; the ANDSF server 160 also or alternatively obtain location information from another network entity such as an entity that estimates user location with reasonable accuracy, para. 0029), 
wherein the information is received based on the information request (the ANDSF server receive location information for the UE from an HSS or an MME in the LTE EPC, para. 0043), and 
Further, Gupta teaches information is application orchestration information (determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156),
wherein the application orchestration information request includes an identifier of an application such that the application orchestration information includes identifiers of each data center in the edge cloud system in which an instance of the application is placed (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the medium of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 10, Siddam teaches The non-transitory machine-readable storage medium of claim 9, wherein the information request is a subscription request such that the interface of the central data center is to provide additional information after updates to the information are detected (the ANDSF server subscribe to location updates of the UE from an HSS, an MME or both, para. 0043).
And Further, Gupta teaches information is application orchestration information (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the medium of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 11, Siddam teaches The non-transitory machine-readable storage medium of claim 10, wherein the operations further comprise: 
storing a set of access network policies, including the one or more access network policies, in a repository (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); 
receiving an access network policy request from the user equipment (the ANDSF client 115 sends a message to the ANDSF server 160 requesting that access network policies be provided, para. 0028); and 
querying the set of access network policies in the repository based on the access network policy request from the user equipment to locate the one or more access network policies (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038), 
wherein the one or more access network policies are associated with the user equipment, and wherein the one or more access network policies are transmitted to the user equipment in response to querying the repository (sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).

With respect to claim 12, Siddam in view of Gupta teaches The non-transitory machine-readable storage medium of claim 11 as described above, 
Furthermore, Gupta teaches wherein the set of access network policies includes one or more of an inter-system mobility policy and an inter-system routing policy (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).


With respect to claim 13, Siddam teaches The non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise: 
receiving additional information corresponding to updates in the edge cloud system (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); 
updating the set of access network policies in the repository based on updates to the edge cloud system to produce an updated set of one or more access network policies (the storage store policy generation instructions and structures for use in generating policies to be provisioned to ANSDF clients; the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038); and 
transmitting an access network policy from the updated set of access network policies to the user equipment such that, based on the access network policy from the updated set of access network policies, the user equipment is to select one or more of an access network from the plurality of access networks available to the user equipment for the user equipment to connect to and which access network from the plurality of access networks to route particular data flows (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038; sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).
Furthermore, Gupta teaches information is application orchestration information (determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the medium of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 14, Siddam teaches The non-transitory machine-readable storage medium of claim 13, wherein the network discovery function server is an Access Network Discovery and Selection Function (ANDSF) server (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).

With respect to claim 15, Siddam teaches A method for dynamic access network selection by a user equipment based on information in an edge cloud system, the method comprising: 
determining, by the user equipment, a first set of one or more access network policies (the ANDSF server 160 register for location information updates for the UE 110 from the MME 141 or possibly from the HSS 142; the ANDSF server 160 also or alternatively obtain location information from another network entity such as an entity that estimates user location with reasonable accuracy, para. 0029), which were generated based on information (the ANDSF server receive location information for the UE from an HSS or an MME in the LTE EPC; the ANDSF server then generates (402) a policy based on the location information received for the UE, para. 0043); and 
applying, by the user equipment, the first set of one or more access network policies such that the user equipment is to select an access network from a plurality of access networks available to the user equipment for the user equipment to connect to and which access network from the plurality of access networks to route particular data flows based on the first set of one or more access network policies (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).
Siddam does not explicitly teach
application orchestration information describing placement of instances of one or more applications in the edge cloud system;
However, Gupta teaches application orchestration information describing placement of instances of one or more applications in the edge cloud system (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024; determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023); 
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 16, Siddam teaches The method of claim 15, wherein the user equipment receives the first set of one or more access network policies from a network discovery function of the edge cloud system (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).

With respect to claim 17, Siddam teaches The method of claim 16, further comprising: 
determining, by the user equipment, a second set of one or more access network policies in response to a change to the edge cloud system, wherein the second set of one or more access network policies was generated based on updated information following detection of the change (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038; sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).
Further, Gupta teaches application orchestration information describing placement of instances of one or more applications in the edge cloud system (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024; determining an application policy for offloading data to a secondary network for a particular software application operating in the configuration of the UE; defining an application node within an inter-system routing policy (ISRP) node of the ANDSF management object, the application node providing the application policy for offloading data to the secondary network; and providing the ISRP to the UE for implementation of the application policy for offloading data to the secondary network, para. 0156) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023); 
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 18, Gupta teaches The method of claim 17, further comprising: 
applying, by the user equipment, the second set of one or more access network policies such that one or more of the data flows is routed to another access network in the plurality of access networks (the storage also store copy of ANDSF policies already provided to the ANDSF client used to check whether any changes need to be sent to the UE when the ANDSF server receives updates from the MME, HSS or any other network entity that can provide the information, para. 0038; sending it to the ANDSF client 115 (assuming there are any ANDSF policy updates that need to be communicated to the UE), para. 0029).

With respect to claim 19, Siddam in view of Gupta teaches The method of claim 18 as described above, 
Furthermore, Gupta teaches wherein the first set of access network policies and the second set of access network policies each includes one or more of an inter-system mobility policy and an inter-system routing policy (the particular application identifiers and set of application policies 204A in the ISRP policy 204 are communicated to the mobile device 104C within an ANDSF MO from the ANDSF server 114 received via the non-offloaded (e.g., 3GPP LTE/LTE-A) network, para. 0024) in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).
Therefore, based on Siddam in view of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gupta to the method of Siddam in order to facilitate applications to the appropriate network in connection with an ISRP policy including application policies provided from the ANDSF server as taught by Gupta (para. 0023).

With respect to claim 20, Siddam teaches The method of claim 16, wherein the network discovery function is an Access Network Discovery and Selection Function (ANDSF) server (the ANDSF server then generates (402) a policy based on the location information received for the UE and sends (403) the policy to the UE via a first access network; the policy includes an identification of an access point for use by the UE to access an access network different than the first access network, para. 0043).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
November 5, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447